DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9-10, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0302661) and further in view of Abe et al. (JP 2008-210541, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Kim discloses in Fig. 1 a separator (13) comprising:
a porous substrate (23) having a plurality of pores; and 
a pair of porous coating layers (33) formed on at least one surface of the porous substrate ([0032]), and including a plurality of inorganic particles ([0035]-[0038]) and a binder 
wherein the binder is used in an amount of about 9.5 wt% based on the total weight of the porous coating layer ([0113] wherein 10 parts by weight of PVdF, 0.5 parts by weight of SBR, and 100 parts by weight of alumina equates to 10.5 parts by weight of binder based on 110.5 parts by weight of the total weight of the porous coating layer), which falls within and therefore reads on the instantly claimed range of 5 to 40 wt%.
Kim discloses a desire for the separator (13) to have improved adhesive to an electrode, thereby improving the stability of a battery ([0008]). 
Kim further discloses wherein the binder includes a fluorine-based binder ([0113], solvent-soluble polymer binder PVdF) and a rubber-based binder ([0113], emulsion type polymer binder SBR), wherein such are used at a weight ratio of 10:0.5 parts by weight respectively ([0113]), which mathematically equates to about 95:5 and consequently falls outside the instantly claimed range of 80:20-90:10.
However, Kim discloses wherein the binder may include a greater amount of the fluorine-based binder ([0113], solvent-soluble polymer binder PVdF) than the rubber-based binder ([0113], emulsion type polymer binder SBR) ([0015]). Specifically, Kim discloses wherein the fluorine-based binder (PVdF) and the rubber based binder (SBR) may be used at a weight ratio of 70:30-99:1 ([0015]), which encompasses the instantly claimed range of 80:20-90:10.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by Kim as the weight ratio of the fluorine-based binder to the rubber-based binder, wherein a skilled artisan would have reasonable expectation that such 
Kim further discloses wherein the inorganic particles include non-boehmite particles such metal oxides, semi-metal oxides, and metal hydroxides ([0036]), and specifically alumina ([0113]), in order to improve the heat resistance of the coating layer and therefore prevent abrupt contraction or transformation of the separator as a result of temperature increase ([0037]). 
However, Kim does not explicitly disclose wherein the inorganic particles include boehmite and consequently does not disclose wherein the boehmite particles have a smaller average particle diameter compared to the average particle diameter of the non-boehmite particles, wherein the boehmite particles have an average particle diameter of 0.05 µm to 0.4 µm, and the non-boehmite particles have an average particle diameter of 0.5 µm to 3 µm, wherein the weight ratio of the non-boehmite particles to the boehmite particles is 85:15 to 95:5. 
Abe teaches a separator that improves short-circuit resistance and load characteristics while suppressing the decrease in energy density (P2, para 4).
Specifically, Abe teaches wherein the separator comprises inorganic particles, wherein the inorganic particles may preferably include non-boehmite particles (i.e. alumina) and boehmite particles (P16, para 6, see Example 5, P4, para 4).
Abe further teaches wherein the boehmite particles have a smaller average particle diameter compared to the average particle diameter of the non-boehmite particles, wherein the boehmite particles have an average particle diameter 0.355 µm (P16, para 6, see Example 
It would have been obvious to one of ordinary skill in the art to utilize boehmite particles in addition to the non-boehmite particles (i.e. alumina) as the inorganic particles of modified Kim, wherein the boehmite particles have a smaller average particle diameter compared to the average particle diameter of the non-boehmite particles, wherein the boehmite particles have an average particle diameter 0.355 µm and the non-boehmite (i.e. alumina) have an average particle diameter of 1.41 µm, as taught by Abe, in order to ensure short-circuit resistance, as desired by modified Kim, while making the load characteristic of a battery favorable.
Moreover, Abe teaches wherein the inorganic particles comprise 10% to 90% of the boehmite having a smaller average particle in order minimize the resistance of the battery while maximizing the filling properties of the inorganic properties in the separator, thereby maximizing the short circuit resistance of the separator (P3, para 6).
Thus, Abe teaches wherein the weight ratio of the non-boehmite particles to the boehmite particles is 10:90-90:10 (P3, para 6), which overlaps with the instantly claimed range of 85:15-95:5.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion as the weight ratio of the non-boehmite particles to the boehmite particles in the 
Regarding Claim 2, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the fluorine-based binder is polyvinylidene fluoride (PVdF) ([0113] of Kim).
Regarding Claim 3, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the rubber-based binder is styrene-butadiene rubber (SBR) ([0113] of Kim).
Regarding Claims 6-7, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the non-boehmite particles comprise Al2O3 (alumina), ([0113] of Kim), wherein Al2O3 necessarily and inherently has a dielectric constant of 5 or more as evidenced by P10, L17-20 of the instant specification. 
Regarding Claims 9-10, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the porous substrate is a polyolefin-based porous substrate ([0033] of Kim) comprising polyethylene ([0113] of Kim).
Regarding Claim 12, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses an electrochemical device (Title of Kim) comprising a cathode, an anode and the separator interposed between the cathode and the anode ([0005], [0018] in Kim).
Claim 13, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the electrochemical device is a lithium secondary battery ([0003] of Kim).
Regarding Claim 16, modified Kim discloses all of the limitations as set forth above. However, modified Kim does not explicitly disclose wherein a heat shrinkage in a machine direction (MD) is from 14% to 18%, and a heat shrinkage in a transverse direction (TD) is from 14% to 20%.
The Examiner notes that the instant specification discloses wherein a heat shrinkage in a machine direction (MD) from 14% to 18%, and a heat shrinkage in a transverse direction (TD) from 14% to 20% is necessarily and inherently achieved when the separator comprises a binder and inorganic particles, wherein the binder includes a fluorine-based binder, such as polyvinylidene fluoride (PVdF), and a rubber-based binder, such as styrene-butadiene rubber (SBR), (P9, L8-15, P19, L5-P20, L10), wherein the inorganic particles include boehmite particles and non-boehmite particles other than the boehmite particles, such as alumina (P19, L5-P20, L10), wherein the fluorine-based binder and the rubber-based binder are used at a weight ratio of 80:20 to 95:5 (Table 1, see Examples 1-4 and P19, L5-P20, L10). 
Modified Kim discloses in Fig. 1 of Kim wherein the separator (13) comprises a binder and inorganic particles, wherein the binder includes a fluorine-based binder, such as polyvinylidene fluoride (PVdF), and a rubber-based binder, such as styrene-butadiene rubber (SBR), ([0113] in Kim), wherein the inorganic particles include boehmite particles and non-boehmite particles other than the boehmite particles (i.e. alumina) (P16, para 6, see Example 5 of Abe), wherein the fluorine-based binder and the rubber-based binder are used at a weight 
Thus, modified Kim discloses wherein a heat shrinkage in a transverse direction (TD) is from 14% to 20% is necessarily and inherently achieved, as evidenced by Table 1, see Examples 1-4 and P19, L5-P20, L10 of the instant specification. 
Regarding Claim 17, modified Kim discloses all of the limitations as set forth above. However, modified Kim does not explicitly disclose wherein an air permeation time is 434 s/100 mL to 446 s/100 mL.
The Examiner notes that the instant specification discloses wherein an air permeation time is 434 s/100mL to 446 s/100mL is necessarily and inherently achieved when the separator comprises a binder and inorganic particles, wherein the binder includes a fluorine-based binder, such as polyvinylidene fluoride (PVdF), and a rubber-based binder, such as styrene-butadiene rubber (SBR), (P9, L8-15, P19, L5-P20, L10), wherein the inorganic particles include boehmite particles and non-boehmite particles other than the boehmite particles, such as alumina (P19, L5-P20, L10), wherein the fluorine-based binder and the rubber-based binder are used at a weight ratio of 85:15 to 90:10 (Table 1, see Examples 1, 3 and P19, L5-P20, L10).
Modified Kim discloses in Fig. 1 of Kim wherein the separator (13) comprises a binder and inorganic particles, wherein the binder includes a fluorine-based binder, such as polyvinylidene fluoride (PVdF), and a rubber-based binder, such as styrene-butadiene rubber (SBR), ([0113] in Kim), wherein the inorganic particles include boehmite particles and non-boehmite particles other than the boehmite particles (i.e. alumina) (P16, para 6, see Example 5 of Abe), wherein the fluorine-based binder and the rubber-based binder are used at a weight 
Thus, modified Kim discloses wherein an air permeation time is 434 s/100mL to 446 s/100mL is necessarily and inherently achieved, as evidenced by Table 1, see Examples 1, 3 and P19, L5-P20, L10 of the instant specification. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0302661) and further in view of Abe et al. (JP 2008-210541, see also EPO machine generated English translation provided with this Office Action), as applied to Claims 1 and 6 above, in further view of Lee et al. (US PGPub 2008/0292968).
Regarding Claim 8, modified Kim discloses all of the limitations as set forth above. However, mdified Kim does not disclose inorganic particles capable of transporting lithium ions, wherein the inorganic particles capable of transporting lithium ions comprise lithium phosphate (Li3PO4), lithium titanium phosphate (LixTiy(PO4)3, 0<x<2, 0<y<3), lithium aluminum titanium phosphate (LixAlyTiz(PO4)3, 0<x<2, 0<y<1, 0<z<3),(LiAlTiP)xOy-based glass (0<x<4, 0<y<13), lithium lanthanum titanate (LixLayTiO3, 0<x<2, 0<y<3), lithium germanium thiophosphate (LixGeyPzSw, 0<x<4, 0<y<1, 0<z<1, 0<w<5), lithium nitride (LixNy, 0<x<4, 0<y<2), SiS2-based glass (LixSiySz, 0<x<3, 0<y<2, 0<z<4), P2S5-based glass (LixPySz, 0<x<3, 0<y<3, 0<z<7) or a mixture thereof.
Lee teaches a separator for an electrochemical device (Title) in which a porous active layer comprising inorganic particles and a binder is coated onto a surface of a porous substrate ([0001]), wherein the inorganic particles may be a mixture of inorganic particles having a high 
Specifically, Lee discloses inorganic particles having lithium conductivity, wherein inorganic particles having lithium conductivity are referred to as inorganic particles containing lithium ions and having a capability of transferring lithium ions without storing lithium, can improve lithium ion conductivity and contribute to improving battery performance, wherein the inorganic particles having lithium conductivity comprise lithium phosphate (Li3PO4), lithium titanium phosphate (LixTiy(PO4)3, 0<x<2, 0<y<3), lithium aluminum titanium phosphate (LixAlyTiz(PO4)3, 0<x<2, 0<y<1, 0<z<3),(LiAlTiP)xOy-based glass (0<x<4, 0<y<13), lithium lanthanum titanate (LixLayTiO3, 0<x<2, 0<y<3), lithium germanium thiophosphate (LixGeyPzSw, 0<x<4, 0<y<1, 0<z<1, 0<w<5), lithium nitride (LixNy, 0<x<4, 0<y<2), SiS2-based glass (LixSiySz, 0<x<3, 0<y<2, 0<z<4), P2S5-based glass (LixPySz, 0<x<3, 0<y<3, 0<z<7) or a mixture thereof ([0032]).
It would have been obvious to one of ordinary skill in the art include inorganic particles with lithium ion conductivity, such as inorganic particles comprising lithium phosphate (Li3PO4), lithium titanium phosphate (LixTiy(PO4)3, 0<x<2, 0<y<3), lithium aluminum titanium phosphate (LixAlyTiz(PO4)3, 0<x<2, 0<y<1, 0<z<3),(LiAlTiP)xOy-based glass (0<x<4, 0<y<13), lithium lanthanum titanate (LixLayTiO3, 0<x<2, 0<y<3), lithium germanium thiophosphate (LixGeyPzSw, 0<x<4, 0<y<1, 0<z<1, 0<w<5), lithium nitride (LixNy, 0<x<4, 0<y<2), SiS2-based glass (LixSiySz, 0<x<3, 0<y<2, 0<z<4), P2S5-based glass (LixPySz, 0<x<3, 0<y<3, 0<z<7) or a mixture thereof, in the inorganic particles of modified Kim, as taught by Lee, in order to improve lithium ion conductivity and contribute to improving battery performance.
Claim 11, modified Kim discloses all of the limitations as set forth above. Modified Kim discloses a porous substrate ([0033] of Kim), wherein modified Kim is mindful of the porosity (so as to not close the pores in the porous substrate) in order to successfully maintain ionic conductivity ([0061] of Kim).
However, modified Kim remains silent regarding the thickness, pore size, and porosity of the porous substrate and consequently does not disclose wherein the porous substrate has a thickness of 5 to 50 µm, a pore size of 0.01 to 50 µm and a porosity of 10 to 95%.
Lee teaches a separator for an electrochemical device (Title) in which a porous active layer comprising inorganic particles and a binder is coated onto a surface of a porous substrate ([0001]).
Specifically, Lee teaches wherein the thickness of the porous substrate is not particularly limited but preferably has a thickness of 1 to 100 µm, and more preferably 5 to 50 µm in order to properly function as a separator (i.e. prevent the porous layer from serving as a resistant layer) while maintaining mechanical properties ([0044]).
It would have been obvious to one of ordinary skill in the art to form the porous substrate of modified Kim to have a thickness in the range of 5 to 50 µm, as taught by Lee, in order to ensure the porous substrate properly function as a separator while maintaining mechanical properties.
Lee further teaches wherein pore size and porosity of the porous substrate are not particularly limited but preferably has a pore size of 0.01 to 50 µm and a porosity of 5 to 95%, which encompasses the instantly claimed range of 10 to 95%, in order to properly function as a 
It would have been obvious to one of ordinary skill in the art to form the porous substrate of modified Kim to have a thickness a pore size in the range of 0.01 to 50 µm and a porosity in the encompassing portion of the range taught by Lee, as further taught by Lee, in order to ensure the porous substrate properly function as a separator while maintaining mechanical properties.
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tadano (US PGPub 2009/0061313) discloses a separator comprising a binder, wherein the binder includes a fluorine-based binder and a rubber-based binder, and the fluorine-based binder and the rubber-based binder are used at a mass ratio of 1:9 to 9:1 ([0031]-[0036]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 25, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 28, 2021